DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2019 has been considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:  the dependency of the claim is incorrect.  The dependency of claim 11 which currently depends from claim 11, should be replaced with dependent to claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, and 12-15 are rejected under 35 U.S.C. 102(a) as being anticipated by Slutsky et al. (US 2017/0287334).
Regarding claims 1, 8, and 15, Slutsky discloses a signal processing device, a radar system, and a  signal processing method, the signal processing device comprising:
	a reception processing unit (Fig. 2 receiver 220 ) configured to receive a response to a predetermined signal transmitted from a transmission antenna (paragraphs [0004], [0013]; e.g., receiving reflections at a detection system of a moveable platform, the reflections including direct and multipath reflections); and
	a determination unit (Fig. 1 Detection 110 on of the host vehicle 100) configured to determine the plurality of measurement targets by a response to a plurality of signals corresponding to a second direction having a predetermined range different from a first direction having a predetermined range (paragraphs [0013]-[0014] see direct reflections signal 215 from targets 120a and 130; multipath bounce signals 225 from targets 120b and building 130b).
	Regarding claims 2 and 9, Slutsky discloses the signal processing device and the radar system according to claims 1 and 8, wherein the determination unit, in a case where a plurality of measurement targets fails to be determined by the response to a plurality of signals corresponding to the first direction, determines the plurality of measurement targets by a response to a plurality of signals corresponding to the second direction (paragraphs [0014]-[0015], [0019]; e.g., these multipath reflections 225 are isolated and processed in order to perform non-line of sight obstacle detection and localization).


	Regarding claims 6 and 13, Slutsky discloses the signal processing device and the radar system according to claims 5 and 12, wherein the determination unit, in a case where a plurality of measurement targets fails to be determined by the response of a first angular group, determines the plurality of measurement targets by the response of a second angular group different from the first angular group (paragraphs [0014], [0017]).
	Regarding claims 7 and 14, Slutsky discloses the signal processing device and the radar system according to claims 1 and 8, wherein the first direction is a direction allowing the predetermined signal from the transmission antenna to directly reach toward the measurement targets (paragraph [0014] see directly transmission 215) and the second direction is a direction allowing the predetermined signal from the transmission antenna to be reflected at least once to reach the measurement targets (paragraph [0014] see multipath reflection 225).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Slutsky in view of Boric-Lubecke et al. (US 2008/0077015).
	Regarding claims 3 and 10, Slutsky discloses the signal processing device and the radar system according to claims 1 and 8, fails to specifically disclose wherein the transmission antenna has no angular resolution but has distance resolution.
	However, Boric-Lubecke discloses the transmission antenna has no angular resolution but has distance resolution (paragraphs [0006], [0010], [0096] see radar to detect heart rate or respiration rate).

	Regarding claims 4 and 11, Slutsky discloses the signal processing device and the radar system according to claims 3 and 10, wherein the determination unit, in a case where a plurality of measurement targets fails to be determined by the response of a time group earlier in a time direction, determines the plurality of measurement targets by the response of a time group later in the time direction (Slutsky: paragraphs [0014], [0019] see multipath signals) and (Boric-Lubecke: paragraph [0065]).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648